In an action to recover damages for breach of an equipment lease, the defendants appeal from a judgment of the Supreme Court, Queens County, dated November 9, 1999, which is in favor of the plaintiff and against them in the principal amount of $275,658.62, and the plaintiff cross-appeals, as limited by its brief, from so much of the same judgment as calculated interest only from December 31, 1997.
Ordered that the judgment is reversed, with one bill of costs to the defendants.
On a prior appeal in this action, this Court determined that the plaintiff was entitled to summary judgment on its first cause of action to recover unpaid rent from the defendants (see, *544Barrier Sys. v A.F.C. Enters., 264 AD2d 432). However, this Court’s order neither directed the entry of judgment on that cause of action nor severed the plaintiffs remaining causes of action. On November 9, 1999, the Clerk of the Supreme Court, Queens County, entered a money judgment in favor of the plaintiff on its first cause of action.
In the absence of a court order directing the entry of judgment and severing the remaining causes of action, the clerk was without authority to issue the challenged judgment, and it therefore must be reversed (see, CPLR 5012, 5016 [c]; Orix Credit Alliance v Grace Indus., 231 AD2d 502).
Furthermore, the entry of judgment on the first cause of action and severance of the remaining causes of action would be inappropriate under the circumstances of this case (see, Orix Credit Alliance v Grace Indus., supra).
The contentions raised on the cross appeal are academic in light of the foregoing determination. Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.